Citation Nr: 0125817	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  01-03 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a speech disorder.

2.  Entitlement to service connection for bilateral heel 
spurs.

3.  Entitlement to service connection for a headache 
disorder.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for urticaria of the 
trunk.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1974.

The current appeal arose from a November 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama.  The RO denied entitlement to service 
connection for a speech disorder, bilateral heel spurs, 
headache disorder, arthritis, and urticaria of trunk.  

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO in 
August 2001, a transcript of which is associated with the 
claims folder.  

The issue of entitlement to service connection for urticaria 
of the trunk is addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  A speech disorder, bilateral heel spurs, and headache 
disorder were not shown in service, and there is no competent 
medical evidence linking the post service diagnosed disorders 
to service.  

2.  No arthritis was shown in service or disabling to a 
compensable degree during the first post service year, and 
there is no medical evidence linking the post diagnosed 
arthritis to service.


CONCLUSIONS OF LAW

1.  A speech disorder, bilateral heel spurs, and headache 
disorder were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  Arthritis was not incurred in or aggravated by active 
service; nor may it be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991 & Supp. 2001);  38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records shows that the 
veteran complained of an injury to his left foot in April 
1973.  It was noted that he had sprained his left foot.  In 
January 1974 he was seen with complaints of pain associated 
with the left ankle.  In January 1975 he complained of pain 
on the top part of his left foot.  The July 1974 separation 
examination revealed normal feet, neurologic, and upper and 
lower extremities evaluations.  

Associated with the claims file are VA clinical records dated 
from April to December 1999.  In April the veteran was seen 
with complaints of headaches and bilateral heel pain.  He 
reported that he had experienced headaches all of his life.  
The assessments were bilateral heel spurs and chronic 
headaches.  
In June he was sent from Podiatry for therapy with a 
diagnosis of plantar fasciitis.  He reported a history for 
this problem for the past few years.  He was told that he had 
arthritis.  The impressions were calcaneal spurs and ankle 
arthritis.  

In August he was seen in the Optometry clinic wherein he 
complained of headaches most of his life.  He reported a tree 
falling on his head prior to active service.  The assessment 
was sinus headaches by symptoms.  In September his past 
medical history included chronic headaches since childhood.   
He also underwent plantar fascia release, left foot in 
September.  In December he was diagnosed with headaches.  

Associated with the claims file are VA clinical records dated 
from January to June 2000.  In January the veteran was seen 
with complaints of heel pain, both feet.  The assessment was 
plantar fasciitis.  In February he complained of pain in his 
left shoulder and elbow.  The diagnosis was joint pain.  In 
March he was seen in the Optometry Clinic wherein it was 
noted that his headaches appeared not to be related to the 
eyes.  

In March he underwent a psychology evaluation wherein he 
reported prior to service he has been hit on the head by a 
falling tree and rendered unconscious for 12 to 24 hours.  He 
awoke in a hospital where he stayed for three weeks, 
afterwards he noticed short-term memory loss, headaches, and 
forgetfulness.  He also reported pain in both his heels for 
the past five years.  In April he was seen for follow-up for 
plantar fasciitis in both feet.  The diagnoses were edema, 
left and plantar fasciitis, bilaterally.  In June he was seen 
with complaints of left shoulder pain, heel pain, and 
headache.  

The veteran was accorded a VA annual physical examination in 
June 2000.  At that time he complained of headaches and heel 
pain of four years duration.  He also reported a history of 
hypertension, depression, and arthritis.  The diagnoses were 
arthritis and plantar fasciitis.  He also presented in the 
podiatry clinic in June 2000 with complaints of chronic heel 
pain due to spurs.  



During the hearing before the undersigned at the RO in August 
2001, the veteran testified that his speech disorder had 
begun in 1972 during basic training.  He became very 
frightened and nervous.  He had problems talking to different 
people.  

He had no problems with his speech prior to service.  He 
developed heel pain that resulted in heel spurs because he 
was issued boots that were too small.  He could not relate 
his headaches to service, although they had begun 
approximately six months after enlistment.  His arthritis was 
probably the result of cold temperatures and possibly 
frostbite.  He stated that a VA physician informed him that 
his disabilities could be the result of his service.  His 
spouse testified that he had had no speech problem prior to 
service, but she noticed the problem when he returned home.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).



This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

If not shown during service, service connection may be 
granted for arthritis if shown disabling to a degree of 10 
percent during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay ad 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the veteran.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).

Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).



On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The Board is satisfied that all relevant facts pertaining to 
the issues on appeal have been properly developed, and that 
no further assistance is required in order to satisfy the 
duty to assist provisions as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001).  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  38 U.S.C.A. § 5103A(b)) 
(West Supp. 2001); see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub. nom, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the issues on appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of the veteran's claims under the new law by the 
RO would only serve to further delay resolution of his 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service connection for 
a speech disorder

The veteran has indicated that he was harassed by his 
sergeant during basic training, often being required to do 
extra guard duty for not being able to keep up mentally and 
physically with other trainees.  The record is negative for a 
report of incidents of such harassment.  The Board notes he 
has indicated that the he did not report the incidents to 
anyone.  Therefore, a remand for any records would be futile.

The Board's review of the evidentiary record discloses that 
the veteran's service medical records are negative for 
evidence of a speech disorder.  The veteran has consistently 
reported that his disorder began during service, however no 
medical professional has linked the disorder to service.  

Essentially, there are no documented medical opinions or 
other competent evidence of record linking the veteran's post 
service reported speech disorder to service.  Hickson, supra.

There is no evidence of record that the veteran incurred a 
speech disorder during service, and his statements of such 
are not supported by the service medical records.

The veteran testified that he was informed by a VA physician 
that his disorder could be the result of his service.  It is 
pointed out that a lay person's statement about what a 
physician told him or her cannot constitute medical evidence 
of etiology or nexus.  The connection between what a 
physician said and the layman's account of what the physician 
purportedly said, filtered as it is through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet. App. 77 (1995).

In the absence of medical evidence of a nexus between the 
post service speech disorder and the veteran's period of 
active service, the claim of entitlement to service 
connection must be denied.  Hickson, supra. 

While the veteran and his spouse as lay persons are competent 
to provide evidence on the occurrence of observable symptoms 
during and following service, they are not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  In this 
case, the veteran and his spouse are not competent to claim 
that he has a speech disorder related to service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a speech disorder related to his service.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77- 
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a speech disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Service connection for bilateral heel 
spurs and headache disorder

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.



The Board notes that the service medical records are negative 
for any evidence of bilateral heel spurs or headache 
disorder.  Diagnosed heels spurs and headache disorder were 
not reported until 1999.  There are no medical records 
evidencing such disorders during the approximately twenty-
five years transpiring from the veteran's separation from 
service. 

Here, the veteran has adequately provided evidence that he is 
suffering from the claimed current disabilities.  In this 
regard, the medical evidence of record sufficiently 
establishes bilateral heel spurs and a headache disorder; 
however, he has failed to provide medical evidence of a nexus 
between these disorders and service, muchless diagnoses of 
such during service.  

Essentially, there are no documented medical opinions or 
other competent evidence of record linking the veteran's post 
service reported bilateral heel spurs and headache disorder 
to service.  Hickson, supra.  The Board notes that on several 
occasions the veteran has argued that he has suffered from 
headaches since childhood.  

In this regard, the service medical records are totally 
devoid any indication of the pre-service existence of chronic 
headaches, nor has any competent medical professional related 
a chronic headache disorder to service on any basis, 
including on the basis of aggravation.  On the other hand, 
the veteran testified that he could not relate onset of his 
headaches to service, but still stated that they began six 
months after he entered service.  No matter what the 
veteran's account of onset of his headaches may be, it is 
clear that there is no competent medical evidence of record 
linking any headache disorder to service on any basis.

There is no evidence of record that the veteran incurred 
bilateral heel spurs and a headache disorder during service, 
and his statements of such are not supported by the service 
medical records.

Based on the foregoing, the Board finds that claimed 
bilateral heel spurs and headache disorder have not been 
linked to active service by competent medical evidence; 
therefore, the veteran's claims for service connection for 
bilateral heel spurs and headache disorder must be denied.  
Hickson,, supra 38 C.F.R. § 3.303(b) (2001).

The veteran testified that he was informed by a VA physician 
that his disorders could be the result of his service.  As 
stated above, a lay person's statement about what a physician 
told him or her cannot constitute medical evidence of 
etiology or nexus.  The connection between what a physician 
said and the layman's account of what the physician 
purportedly said, filtered as it is through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet. App. 77 (1995).

The veteran's own opinions and statements linking his post 
service diagnosed disorders to service is not competent 
evidence in this case.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992). 

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's disabilities are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).



Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for bilateral heel spurs 
and a headache disorder.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


Service connection
for arthritis

In the instant case, the record shows that arthritis was not 
shown in service or disabling to a compensable degree during 
the first post service year, but initially diagnosed many 
years following service.  Moreover. the veteran has failed to 
provide medical evidence of a nexus between this disability 
and service.  There are no documented medical opinions or 
other competent evidence of record linking the veteran's 
current arthritis to service.  Hickson, supra.

There is no medical evidence of a relationship between the 
veteran's current arthritis and any alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).

The veteran testified that he was informed by a VA physician 
that his disorder could be the result of his service.  As 
stated above, a lay person's statement about what a physician 
told him or her cannot constitute medical evidence of 
etiology or nexus.  The connection between what a physician 
said and the layman's account of what the physician 
purportedly said, filtered as it is through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet. App. 77 (1995).


The documented treatment for arthritis is noted in 1999, more 
than 25 years after his discharge from service.  As the 
veteran's arthritis is not shown to have manifested within 
the initial post service year, or shown to be related to his 
period of service, there exists no basis upon which to 
predicate a grant of entitlement to service connection.  
Hickson, supra.

The veteran's own opinions and statements linking his 
arthritis to service are not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's arthritis is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for arthritis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a speech disorder is 
denied.  

Entitlement to service connection for bilateral heel spurs is 
denied.  

Entitlement to service connection for a headache disorder is 
denied.  

Entitlement to service connection for arthritis is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The service medical records show that the veteran was treated 
for and diagnosed with urticaria.  The veteran has asserted 
that he continues experience urticaria. 

The Board is also of the opinion that prior to issuing a 
final decision on the claim of entitlement to service 
connection for urticaria of the trunk, further development is 
necessary.  

Specifically a contemporaneous examination of the appellant 
as well as association with the claims file of any records of 
treatment that may have accumulated during the course of the 
appeal would materially assist in the adjudication of his 
claim.

The examination is needed in order to determine whether the 
veteran currently has the claimed disability, and obtain an 
opinion as to whether such disability is as likely as not 
related to active service.  


On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of 
urticaria of the trunk.  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
38 U.S.C.A. § 5103A(b), (c) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-45,631 
(August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. 
§ 5103A(b)(2)); 66 Fed. Re. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159 (2001).

3.  The RO should arrange for a VA 
special skin examination of the veteran 
by a dermatologist or other appropriate 
medical specialist including on a fee 
basis if necessary for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any skin 
disorder(s) which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  

Any further indicated special studies 
should be conducted.

The examiner should address the following 
medical issues:

(a) Does the veteran have a chronic 
acquired skin disorder(s), and if so, 
what is it/are they?

(b)  Is it at least as likely as not that 
any skin disorder(s) are related to 
service, or if pre-existing service, 
was/were aggravated thereby? 

Any opinions by the examiner expressed 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  See Stegall v. West, 
11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for urticaria of the 
trunk.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby advised that failure to report for any scheduled VA 
examination(s) may result in a denial of his claim of 
entitlement to service connection for urticaria of the trunk.  
38 C.F.R. § 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

